Citation Nr: 1421170	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to December 4, 2008, and an increased rating in excess of 20 percent from December 4, 2008, for the left knee status post medial meniscus tear and status post-surgery with arthroscopic scars (left knee disability).




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated since October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an October 2008 rating decision, the RO granted an increased rating for the Veteran's left knee disability from non-compensable to 10 percent disabling, effective from February 29, 2008.  By a February 2009 rating decision, the RO confirmed and continued the 10-percent rating for the left knee disability.  In April 2009, the Veteran filed a Notice of Disagreement contesting the 10-percent rating for his left knee disability.  A Statement of the Case was furnished in August 2008.  A Substantive Appeal (VA Form 9) was received in August 2009.

In a January 2013 rating decision, the RO increased the disability rating for the Veteran's left knee disability from 10 percent to 20 percent disabling, effective from December 4, 2008.  As an appellant is generally presumed to be seeking the maximum benefit allowed by law and regulation, the claim for increase as regards the left knee disability still remains a viable issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue on appeal is as phrased on the cover page.

The Veteran requested a VA Regional Office hearing on his Substantive Appeal, VA Form 9, and a hearing was scheduled in March 2014.  Despite receiving adequate notice of that hearing by way of February and March 2014 letters, he failed to attend his scheduled hearing.  Without good cause being shown, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.






FINDING OF FACT

For the period beginning February 29, 2008, the Veteran's left knee status post medial meniscus tear and status post-surgery with arthroscopic scars are manifested by pain, locking, and effusion into the left knee joint; and extension to zero degree and, at worst, flexion to 120 degrees; but instability, subluxation, and ankylosis of the left knee are not demonstrated by the evidence of record.


CONCLUSION OF LAW

For the period beginning February 28, 2008, the criteria for a 20 percent increased rating, but not higher, for the left knee status post medial meniscus tear and status post-surgery with arthroscopic scars are met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to a rating in excess of 20 percent for a left knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated April 2008 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in October 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in September 2012, and earlier in September 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the private treatment mentioned above, records of which are in the file).  The VA examination reports, together with records of private treatment, provide sufficient evidence to apply the ratings schedule and to determine the schedular rating that is most appropriate to rate the disability.  The VA and private examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

A review of the record evidence shows that the Veteran filed his claim for increase concerning his left knee disability on February 29, 2008.  The Veteran contends that he is entitled to ratings in excess of the 10 percent (effective from February 29, 2008, and in excess of 20 percent (effective from December 4, 2008), for his left knee disability.

The evidence of records reveals that the Veteran has a history of a left knee arthroscopy, repair of partial-thickness of a medial meniscus tear, microfracture of trochlea, chondroplasty of lateral tibial plateau, and removal of chondral loose bodies in September 2004; and a repeat left knee arthroscopy and debridement of the medial meniscus and chondroplasty of trochlea in July 2005.

In the September 2008 VA examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking and dislocation.  The Veteran denied any heat, redness and fatigability.  The Veteran noted the pain in this left knee occurred 4 times per day, and lasted for 2 hours each time, and described the pain as a 9 on a scale of 1 to 10.  The Veteran reported impact on his occupation as a juvenile probation officer to include difficulty climbing stairs, prolonged standing or walking, bending and squatting to lift objects, and restraining kids.  

Range of motion testing showed flexion to 140 degrees, with pain occurring at full flexion, and extension to 0 degrees.  The examiner noted the joint function was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner found there was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability test of left knee was within normal limits, as was the medial and lateral collateral ligaments stability test, and the meniscus test.  The left knee x-ray findings were within normal limits.

A September 2008 VA x-ray of the left knee showed no acute skeletal abnormality.

December 2008 private treatment records with Dr. J.F. show complaints of left knee pain with swelling after long periods of standing.  The Veteran denied any pain, cracking, or popping.  The Veteran endorsed pain medial to the patella with popping, catching, swelling and giving way.  A December 2008 MRI ordered by Dr. J.F. showed moderate joint effusion of uncertain etiology, subtle grade 2-3 signal involving the anterior lateral aspect of the posterior horn of the medial meniscus secondary to postsurgical versus atypical recurrent tear, and no evidence of internal derangement or acute osseous abnormalities.  Range of motion was from 0 to 120 degrees.

January 2009 private treatment records from Dr. J.F., M.D., show treatment for complaints of left knee pain.  The Veteran stated that he injured his left knee at work in January 2009 while trying to restrain a child.  The Veteran reported that the child kicked him, and the Veteran fell back against a toilet and struck his knee.  The Veteran noted immediate pain and swelling of the left knee.  

In September 2012, the Veteran underwent a VA examination for his left knee.  The examiner diagnosed a left knee medial meniscus tear, degenerative joint disease of the left knee, and a prior meniscectomy and partial meniscectomy of the left knee, with residual scars.  He Veteran reported that he was injured while running in 2004 and had a meniscus repair done in 2004, which failed and he had a partial meniscectomy done in 2005.  The Veteran noted occasional swelling and stiffness.  

Range of motion measurements showed 140 degrees flexion and 0 degrees extension, with no objective evidence of painful motion.  The Veteran's range of motion was not limited on repetitive use.  The examiner noted functional loss to include swelling and interference with sitting, standing, and weight-bearing.  Muscle strength was noted as normal on both flexion and extension, as was anterior stability, posterior stability.  

The Veteran's left knee disability is currently rated at 10 percent disabling, pursuant to DCs 5299-5260, prior to December 4, 2008; and is rated at 20 percent disabling, pursuant to DC 5258, from December 4, 2008. 

Under DC 5258, the Veteran is entitled to a 20 percent disability rating beginning February 29, 2008 (the date of receipt of the claim).  At the time the Veteran filed his claim for increase in February 2008, the record evidence disclosed that the Veteran had a repair of a left knee meniscus tear in 2004, which failed, and had a partial meniscectomy in 2005.  However, the record contains evidence showing no internal derangement, and that the meniscus test was normal.  See VA Report of Examination Report, September 2008.  Nonetheless, VA and private examination reports, dated between September 2008 and September 2012, show that the Veteran complained of continuous pain, stiffness, swelling, and locking in the left knee joint.  Upon VA examination in September 2008, the objective findings included tenderness medially with guarding of movement and locking pain on manipulation of the left knee.  Moreover, when he was examined by his treating physician, between December 2008 and April 2010, the Veteran received repeated treatment for symptoms of pain, stiffness swelling and locking in the left knee joint; and in December 2008, a private MRI of the left knee revealed moderate joint effusion.  These same complaints, symptoms and findings of the left knee were also indicated on VA examination in September 2012.  Therefore, resolving all reasonable doubt in the Veteran's favor, the record evidence, lay and medical, support a finding of a 20 percent rating for the Veteran's left knee disability under DC 5258, beginning on February 29, 2008.  Furthermore, a 20 percent rating is the schedular maximum under DC 5258, and thus cannot to serve to increase the Veteran's current disability evaluation.  However, the Board will consider whether the Veteran is entitled to a higher evaluation under any other DC pertaining to the knee.

Under DC 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under DC 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  Here, the overall record evidence reflects that the Veteran demonstrates zero degree extension and, at worst, 120 degrees flexion of the left knee.  However, given that the Veteran's left knee symptoms of pain, stiffness, swelling, effusion, and locking are contemplated by the criteria for a 20 percent rating under DC 5258, a rating under DC 5003, 5010, 5259 is not for application in this case.  38 C.F.R. § 4.14 (2013).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260. 

According to the September 2012 VA examination, the Veteran had flexion to 140 degrees with no objective evidence of painful motion.  Similarly, in September 2008, the Veteran had flexion to 140 degrees, with pain only expressed at the extreme of flexion.  As such, the Veteran is not entitled to a compensable rating under DC 5260 for either period on appeal.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

On examination in September 2012 and September 2008, the Veteran had extension of 0 degrees with no evidence of pain.  Because there is no impairment of extension, the Veteran is not entitled to a compensable rating under DC 5261 for either period on appeal.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  At no time did the Veteran have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  Thus, the evidence does not show that the left knee is limited in motion, and the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

According to DC 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent disability evaluation is warranted when there is evidence of slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is warranted when there is evidence of moderate recurrent subluxation or lateral instability; and a 30 percent evaluation is warranted when there is evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2013). 

In his September 2008 examination, the Veteran complained of weakness, giving way, locking and dislocation.  However, objective testing showed that anterior and posterior cruciate ligaments stability test of left knee was within normal limits, as was the medial and lateral collateral ligaments stability test, and the meniscus test.  The September 2012 examiner noted functional loss, to include weight bearing; however, muscle strength in the left knee was normal, and the anterior, posterior, and medial-lateral instability tests were normal.  As such, a separate disability rating under DC 5257 is not warranted for either period on appeal.

Moreover, the record evidence fails to show that the Veteran's residual left knee scars are painful, unstable, or that the total area of all related scars are greater than 39 square centimeters (6 square inches).  See VA Reports of Examination, September 2008, and September 2012.  Hence, a separate rating based on residual scars is not warranted.

Finally, the evidence is not indicative of impairment of the tibia and fibula, genu recurvatum, or ankylosis of the left knee.  As such, the remaining diagnostic codes pertaining to the knee do not apply to the Veteran's claim. See 38 C.F.R. § 4.71a, DCs 5256, 5262, 5263.

Accordingly, for the reasons and bases discussed above, the record evidence does not support an evaluation for the left knee in excess of 20 percent since February 29, 2008.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's left knee disability is not inadequate.  The Veteran complains of pain, swelling and giving way, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by Veteran or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Therefore, the Board notes that while there has been some variation in the severity of the Veteran's left knee status post medial meniscus tear and status post-surgery with arthroscopic scars during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; thus, "staged" ratings are not warranted.

By this decision, the Board is resolving all reasonable doubt in the Veteran's favor to award an increased rating of 20 percent, but not higher, for the left knee status post medial meniscus tear and status post-surgery with arthroscopic scars, over the entire appeal period.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an increased 20 percent rating, but not higher, for the left knee status post medial meniscus tear and status post-surgery with arthroscopic scars, from February 29, 2008, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


